Title: To Thomas Jefferson from Martha Jefferson Randolph, 7 May 1792
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            My Dearest Papa
            Monticello May 7 1792
          
          Mr. Randolph recieved your letter respecting the bonds 2 days before he set off for Richmond and carried them down with him. He has by Mr. Colquehoun’s not appearing been cast in his suit with Rogers and fined 77 pounds which added to the other expences attending a suit amounts to upwards of a hundred. It is particularly unlucky at this time as he has met with many misfortunes which will render the payment of it rather distressing. I am rejoiced from my heart to hear that you are coming in july instead of september. You will see that I am a much [be]tter gardner than last year tho in truth old George is so slow that [I] shall never shine in that way with out your assistance. Tom has been a man of honour with respect to the manure. We have had some very high winds here lately one of which blew down 5 large trees in and about the grove and did some other mischief. It was accompanied with very severe lightning. The noise of the wind kept us from hearing any thing of the thunder except when it was extreemly loud. We have discoverd a very beautiful tree near the lower round about a silver fir I believe. It differs from the common  pine in having a smooth green bark and the bottom of the leave white and much finer than the other. Mr. Randolph is still in Richmond. We are all well and Doctor Gilmer is perfectly recovered. My little Anne tho not handsome on account of her being allmost entirely bald is a source of infinite happyness to her fond Parents. She begins to prattle and is remarkably lively. Tell My Dearest Maria that I will write to her next week. Her friend Nancy Randolph is coming up with Mr. Randolph and Judy has a fine son. Adieu my dearest Father believe me your ever affectionate child,
          
            M. Randolph
          
        